
	

113 S737 IS: Basel III Impact Study Act
U.S. Senate
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 737
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2013
			Mr. Shelby introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Federal banking agencies to conduct a
		  quantitative impact study on the cumulative effect of the Basel III framework
		  devised by the Basel Committee on Banking Supervision before issuing final
		  rules amending the agencies’ general risk-based capital requirements for
		  determining risk-weighted assets, as proposed in the Advanced Approaches
		  Risk-Based Capital Rules Notice of Proposed Rulemaking, the Standardized
		  Approach for Risk-Weighted Assets Notice of Proposed Rulemaking, and the
		  Implementation of Basel III, Minimum Regulatory Capital Ratios Notice of
		  Proposed Rulemaking issued in June 2012, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Basel III Impact Study
			 Act.
		2.Study
			 requiredThe Office of the
			 Comptroller of the Currency, the Board of Governors of the Federal Reserve
			 System, and the Federal Deposit Insurance Corporation (in this Act referred to
			 as the Federal banking agencies) shall conduct the study and
			 issue the report to Congress required by section 3 prior to issuing any final
			 rule amending general risk-based capital requirements for—
			(1)revising the
			 advanced-approaches risk-based capital requirements, as proposed in the
			 Advanced Approaches Risk-Based Capital Rule of Notice of Proposed Rulemaking
			 issued in June 2012 and published in the Federal Register on August 30, 2012
			 (in this Act referred to as the Advanced Approach NPR);
			(2)determining
			 risk-weighted assets, as proposed in the Standardized Approach for
			 Risk-Weighted Assets Notice of Proposed Rulemaking issued in June 2012 and
			 published in the Federal Register on August 30, 2012 (in this Act referred to
			 as the Standardized Approach NPR); and
			(3)determining
			 minimum regulatory capital ratios, as proposed in the Regulatory Capital,
			 Implementation of Basel III, Minimum Regulatory Capital Ratios, Capital
			 Adequacy, Transition Provisions, and Prompt Corrective Action Notice of
			 Proposed Rulemaking issued in June 2012 and published in the Federal Register
			 on August 30, 2012 (in this Act referred to as the Basel III NPR
			 and collectively with the Advanced Approach NPR and the Standardized Approach
			 NPR, the NPRs).
			3.Study and
			 report
			(a)Study
				(1)In
			 generalThe Federal banking agencies shall jointly conduct a
			 quantitative impact study of the effect of the NPRs on the minimum regulatory
			 capital requirements of insured depository institutions and insured depository
			 institution holding companies.
				(2)Scope of
			 StudyAs part of the study required by this subsection, the
			 Federal banking agencies shall—
					(A)determine current
			 capital levels (as of December 31, 2012) at financial institutions covered by
			 such report;
					(B)separately
			 identify specific provisions in—
						(i)the
			 Basel III framework devised by the Basel Committee on Banking Supervision (in
			 this Act referred to as the Basel III provisions); and
						(ii)the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, and of amendments made by that
			 Act (in this Act referred to as the Dodd-Frank provisions, and
			 collectively with the Basel III provisions, referred to as the
			 identified provisions) which shall include from the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, and the amendments made by that
			 Act—
							(I)section 115
			 (regarding enhanced supervision and prudential standards);
							(II)section 165
			 (regarding enhanced supervision and prudential standards);
							(III)section 166
			 (regarding early remediation requirements);
							(IV)section 171
			 (regarding leverage and risk-based capital requirements);
							(V)section 619
			 (regarding prohibitions on proprietary trading and certain relationships with
			 hedge funds and private equity funds);
							(VI)section 939
			 (regarding the removal of statutory references to credit ratings);
							(VII)section 941
			 (regarding regulation of credit risk retention and exemption of qualified
			 residential mortgages); and
							(VIII)section 1412
			 (regarding safe harbor and rebuttable presumptions for qualified mortgages);
			 and
							(C)estimate and
			 evaluate the impact of such identified provisions on affected United States
			 institutions in accordance with this section.
					(3)Contents of
			 studyThe Federal banking agencies shall—
					(A)in conducting the
			 study required by this section, determine and estimate the likely cumulative
			 impact of the NPRs and the identified provisions on required regulatory capital
			 levels, capital quality, asset quality, and risk management at covered United
			 States financial institutions; and
					(B)based on such
			 findings, provide an assessment regarding—
						(i)changes to
			 required capital levels in the aggregate, per asset class and institution size
			 based on the Basel III provisions, the Dodd-Frank provisions, and separately,
			 on the identified provisions;
						(ii)the
			 aggregate increase or decrease of total risk-weighted asset levels for the
			 institutions to which the Advanced Approach NPR and the Standardized Approach
			 NPR would be applicable based on their size and asset class;
						(iii)whether the NPRs
			 and identified provisions will cause capital levels at covered institutions to
			 fluctuate with more frequency or by greater amounts than the current rules and
			 indicate what, if any, safety and soundness issues such fluctuations raise for
			 financial institutions or the financial system, including a determination of
			 whether such fluctuations will make the United States financial system more or
			 less safe than the current rules;
						(iv)whether the NPRs
			 and the identified provisions will result in the discontinuation of the use of
			 certain risk management tools by covered financial institutions and the impact
			 on the safety and soundness of financial institutions and the financial
			 system;
						(v)the
			 cumulative impact that the NPRs and the identified provisions will have
			 on—
							(I)the United States
			 economic growth, in general, and specifically, on the Gross Domestic
			 Product;
							(II)availability and
			 cost of credit in low- and moderate-income areas; and
							(III)availability
			 and cost of residential mortgages, home equity lines of credit, auto loans,
			 student loans, and commercial loans, including small business credit;
							(vi)the
			 variance in required capital levels, assets, and asset quality between
			 institutions that implement the advanced approaches or approaches to risk
			 weighting of assets, as proposed in the Advanced Approaches NPR, and those that
			 use the standardized approach, as proposed in the Standardized Approach NPR,
			 and the impact on competition between entities using different approaches;
			 and
						(vii)historical
			 probability of default and loss given default of residential mortgage loans and
			 the proposed risk weightings in the Standardized Approach NPR, and whether such
			 proposed risk weightings are appropriately and fairly calibrated.
						(4)Voluntary
			 participationIn carrying out the study required by this section,
			 the Federal banking agencies—
					(A)shall rely on
			 data available to the agencies through call reports and other data gathering
			 processes already employed by the Federal banking agencies; and
					(B)may seek input
			 and participation from insured depository institutions and insured depository
			 institution holding companies, provided that such request shall not impose
			 undue burden on participating institutions and that participation in the study
			 by any insured depository institutions or insured depository institution
			 holding companies shall be voluntary.
					(b)Report
				(1)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, the Federal banking agencies shall issue a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives on the results of the study
			 required by subsection (a).
				(2)ContentsThe
			 Federal banking agencies shall include the methodologies and assumptions used
			 in the study, as well as the required elements of the study listed in
			 subsection (a) in the report required in this subsection.
				4.Competitive
			 equalitySection 908(a)(1) of
			 the International Lending Supervision Act of 1983 (12 U.S.C. 3907(a)(1)) is
			 amended by adding at the end the following: Each appropriate Federal
			 banking agency shall, consistent with safety and soundness, seek to ensure that
			 any differences in rules implementing the capital standards required under this
			 section or other provisions of Federal law for banking institutions, savings
			 associations, bank holding companies, and savings and loan holding companies do
			 not give competitive advantages to any class or group of such institutions,
			 associations, or companies, unless required by other Federal law, and do not
			 undermine any requirements for enhanced supervision and prudential standards
			 required by section 115 of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (12 U.S.C. 5325)..
		
